Exhibit 10.1
EXECUTION COPY
CONSIGNMENT AGREEMENT
     This Consignment Agreement (the “Agreement”), dated as of March 1, 2011 is
among Motorcar Parts of America, Inc., a New York corporation with its principal
office at 2929 California Avenue, Torrance, California 90503 (“Consignor”),
Rafko Logistics Inc., a Pennsylvania corporation with its principal office at
1100 Caledonia Road, Toronto, Ontario, M6A 2W5 (“Consignee”), Fenwick Automotive
Products Limited, an Ontario corporation with its principal office at 1100
Caledonia Road, Toronto, Ontario, M6A 2W5 (“FAPL”) and FAPL Holdings Inc., an
Ontario corporation with its principal office at 1100 Caledonia Road, Toronto,
Ontario, M6A 2W5 (“Holdings”).
RECITALS
     WHEREAS, Consignor desires to [*] and to consign to Consignee the goods
[*], and Consignee desires to receive such goods on consignment, in each case
pursuant to the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and of the mutual promises
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the parties
hereby agrees as follows:
ARTICLE I
DEFINITIONS
          Section 1.1. Definitions. As used in this Agreement, the following
capitalized terms shall have the meanings specified below.
          “Business Day” shall mean any day on which banks are open for business
in New York City (other than a day that is a Saturday, Sunday or legal holiday
in the State of New York).
          “Consigned Goods” shall mean the auto parts and any other property or
goods which have been or may, at any time, hereafter be consigned pursuant to
this Agreement by Consignor to or for the account of Consignee at the Watsontown
Facility (as defined below).
          “Fenco Parties” shall mean Consignee, FAPL and Holdings.
          “Watsontown Facility” shall mean the facility operated by Moran
Industries Inc. (“Moran”) as agent for Consignee located in Watsontown,
Pennsylvania.
ARTICLE II
March 1, 2011
 1 
[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



CONSIGNMENT
     Section 2.1. Exclusive Appointment and Consignment of Consigned Goods.
Consignee, as agent of the Consignor, shall have the exclusive right to sell and
distribute the Consigned Goods and the Consignor agrees to consign to Consignee,
and Consignee agrees to accept on consignment from Consignor, subject to the
terms and conditions of this Agreement, the Consigned Goods.
     Section 2.2. [*]Goods to Be Consigned. All of the Consigned Goods shall be
[*]. Consignor shall be [*] and to abide by [*].
     Section 2.3. Consigned Goods. Consignee or any Fenco Party acting as agent
on behalf of Consignee will maintain an electronic tracking system for tracking
all transactions involving the Consigned Goods, [*], the receipt of such
Consigned Goods at the Watsontown Facility, the shipping of such Consigned Goods
from the Watsontown Facility and the receipt of the proceeds of the sale of any
of the Consigned Goods, whether by Consignee or any factor with which Consignee
has a factoring agreement to which such Consigned Goods are subject, in each
case with such detail and supporting documentation as Consignor shall request
(the “Tracking System”). Consignee or any Fenco Party acting as agent on behalf
of Consignee shall deliver daily Tracking System status reports to Consignor.
The Consigned Goods shall be: (i) stored at the Watsontown Facility in a
segregated area designated and marked clearly as “Property of Motorcar Parts of
America, Inc. on Consignment”; and (ii) segregated from the goods of all other
persons and not commingled with any such goods.
     Section 2.4. Title and Risk of Loss.
          (a) Title. Consignor shall retain title, and Consignee shall release
any right, title, or interest it might otherwise have in the Consigned Goods,
except the right to sell, to convey good title thereto to purchasers of the
Consigned Goods from Consignee on terms acceptable to Consignee, and to receive
the proceeds of each sale of Consigned Goods to Consignee’s customers.
          (b) Risk of Loss. Consignor shall bear all risk of loss to all
Consigned Goods until such Consigned Goods are actually delivered to Consignee.
Consignee agrees to carry customary insurance on the cost of the Consigned Goods
which insurance shall name Consignor as “Loss Payee”. Consignee shall bear all
risk of loss to all Consigned Goods from and after the time of delivery of such
Consigned Goods to Consignee. Consignee will immediately notify Consignor of any
change in insurance coverage.
     Section 2.5. Payment for Consigned Goods.
          (a) Weekly Sales Reports. Consignee shall prepare weekly Consigned
Goods sales reports (“Sales Reports”), and will send such Sales Reports to
Consignor. Such Sales Reports shall set forth: (i) a list of all Consigned Goods
sold for the immediately preceding week whether sold to customers of Consignee
or purchased by Consignee; and (ii) the [*] for each of the Consigned Goods so
sold or purchased.
March 1, 2011
 2 
[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



          (b) Invoice. Consignor shall prepare weekly Consigned Goods invoices
(“Invoices”) for all of the Cosigned Goods appearing on Sales Report for the
immediately preceding week (the “Invoiced Consigned Goods”) and will send such
Invoices to the Consignee.
          (c) Payment Terms. No later than sixty (60) days after the date of
each Invoice, Consignee shall pay Consignor by wire transfer of immediately
available funds to an account designated by Consignor [*], appearing on such
Invoice, plus an amount equal to [*] of such Invoiced Consigned Goods.
          (d) Maximum Amount Outstanding. The maximum amount accrued but not
paid to Consignor pursuant to this Section 2.5 at any time shall be $5,000,000.
     Section 2.6. Reconciliations. At the end of each four (4) week period, (or
more frequently if and as reasonably requested by Consignor) pursuant to a
physical inventory conducted by Consignee, Consignee will prepare a
Reconciliation Report. The Reconciliation Report shall list each item of
Consigned Goods at the Watsontown Facility. In addition to such inventory,
Consignor in its sole discretion and at Consignee’s expense, may, upon
reasonable advance written notice to Consignee and during normal business hours,
conduct its own physical inventory and audit of Consignee’s accounting records
of the Consigned Goods at the Watsontown Facility. In the event that the parties
disagree as to the physical inventory or the accounting records, the parties
shall negotiate in good faith for five (5) Business Days to resolve such
dispute. In the event that the parties are unable to resolve such dispute during
such five (5) Business Day period, they shall submit the dispute to an
accounting firm selected by the respective auditors of Consignor and Consignee
(the “Accounting Referee”). The Accounting Referee shall have twenty (20) days
to resolve such dispute. The decision of the Accounting Referee shall be final
and binding on the parties. The costs of the Accounting Referee shall be shared
equally by Consignee and Consignor.

    Section 2.7. True Consignment; Financing Statements.

          (a) True Consignment. This Agreement is intended to be a true
consignment agreement and the consignment created hereunder is intended to be a
true consignment, where title to the Consigned Goods remains with the Consignor
until sold to Consignee’s customers or purchased by Consignee on terms
acceptable to Consignor.
          (b) Financing Statements. Consignee authorizes Consignor, pursuant to
Article 9 of the Uniform Commercial Code (“UCC”), to file UCC Financing
Statements, as the Consignor may deem appropriate, in such jurisdictions as
Consignor shall deem appropriate as a consignor in order to perfect its interest
in Consigned Goods and proceeds thereof, and Consignor shall be authorized to
take such other steps as may be necessary to secure Consignor’s rights in and to
the Consigned Goods.

    Section 2.8. Covenants of Consignee. Consignee agrees that it shall:

          (a) Defend Consignor’s title to the Consigned Goods against claims by
Consignee’s creditors and keep records relating to the Consigned Goods as to
their disposition;
March 1, 2011
 3 
[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



          (b) Permit Consignor’s representatives, at reasonable times during
normal business hours and upon reasonable advance written notice, to inspect the
Consigned Goods;
          (c) Not lease, lend, mortgage, pledge or otherwise encumber the
Consigned Goods and shall keep same free from all liens, claims and/or other
encumbrances at any time (including, without limitation, any liens, claims
and/or other encumbrances imposed by Moran);
          (d) Not, without Consignor’s prior written consent, change, alter,
modify or amend its corporate name as currently registered in its state of
formation as stated at the head of this Agreement;
          (e) Not, without Consignor’s prior written consent, alter, modify,
amend or terminate any factoring arrangement to which any of the Consigned Goods
are subject;
          (f) Not give the third party operator of the Watsontown Facility any
instructions that conflict with any of the terms of this Agreement or execute
any document in favor or with such operator or provide any document to such
operator that conflict with any of the terms of this Agreement (including,
without limitation, any document of title that would be negotiable under
applicable warehouse statutes or otherwise); and
          (g) Not terminate or modify its arrangement as in effect as of the
date hereof with the third party operator of the Watsontown Facility without
Consignor’s prior written consent.
ARTICLE III
EVENTS OF DEFAULT
     Section 3.1. Events of Default. The following shall be Events of Default
for purposes of this Agreement provided that if an Event of Default results from
noncompliance with this Agreement (other than noncompliance with subparagraph
(a) below), such noncompliance continues for a period of five (5) days after
receipt by either party to the other, as the case may be:
          (a) Consignee fails to make any payment due and payable to Consignor
pursuant to the terms of this Agreement or Consignor fails to [*];
          (b) a party fails to comply in any material respect with any
obligation of such party set forth in this Agreement (other than those
referenced in subparagraph (a) above); or
          (c) if a party shall (i) make an assignment for the benefit of its
creditors, (ii) file or suffer the filing of any voluntary or involuntary
petition under any chapter of the United States Bankruptcy Code or under similar
legislation in any other jurisdiction, (iii) apply for or permit the appointment
of a receiver, trustee or custodian of any of its property or business, or (iv)
make an admission of its inability to pay its debts as they become due, provided
however, to the extent permitted by applicable law and provided that in the case
of the occurrence of an
March 1, 2011
 4 
[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



involuntary petition under the United States Bankruptcy Code, such party shall
have a period of 60 days to effect a dismissal or terminate such event.
ARTICLE IV
TERM AND TERMINATION
     Section 4.1. Term. The term of this Agreement shall commence on the date
first written above and continue until December 31, 2011, unless this Agreement
is terminated prior to such date pursuant to Section 4.2 hereof.
     Section 4.2. Termination. This Agreement may be terminated without cause by
either party upon at least ten (10) days’ advance written notice and for cause
upon two (2) Business Days’ notice in the event that any uncured Event of
Default set forth in Section 3.1 hereof occurs. In the event of any such
termination under this Section 4.2 or upon the expiration of this Agreement
pursuant to Section 4.1 hereof:
               (a) all unsold Consigned Goods shall be returned by Consignee to
Consignor during the ten (10) day period immediately following the effective
date of such termination; and
               (b) any Consigned Goods not returned to Consignor within such ten
(10) day period after such effective date of such termination shall be deemed to
have been sold to Consignee and shall be subject to the payment requirement set
forth in Section 2.5 hereof (except that payment shall be due on the last day of
such ten day period).
The obligations of Consignee and Consignor to each other that are outstanding as
of the date of any such termination, and the provisions of Sections 2.3, 2.4,
2.5 and 7.4 and Articles V and VI, shall survive such termination. In addition
to the rights and remedies hereunder, and pursuant to applicable laws, Consignor
shall have rights and remedies regarding possession, retention and sale of
Consigned Goods and use of the proceeds as are permitted by the UCC.
March 1, 2011
 5 
[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Section 5.1. Each of the Fenco Parties, jointly and severally with the
other Fenco Parties, represents and warrants to Consignor that:
     (a) Due Organization and Authority. Each such Fenco Party is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation, and has full corporate power and authority to
own, lease and operate its properties and assets, to carry on its business as
now conducted and as presently proposed to be conducted, and to execute, deliver
and perform its obligations under this Agreement.
     (b) Agreement Authorized; Binding and Enforceable. The execution, delivery
and performance by each Fenco Party of this Agreement have been duly authorized
by all required corporate and stockholder action on the part of such Fenco
Party. The obligations of each Fenco Party under Agreement are valid, legal and
binding obligations of such Fenco Party, enforceable against it in accordance
with its terms, except as such enforceability may be subject to or limited by
bankruptcy, insolvency, reorganization, moratorium, receivership and similar
laws affecting creditors’ rights generally and general principles of equity.
     (c) Conflict. Neither the execution and delivery by each Fenco Party of
this Agreement, nor the performance of any other obligation of such Fenco Party
under this Agreement will violate, conflict with, result in the breach of,
constitute a default under the governing documents of any Fenco Party, any
material contract by which any Fenco Party is bound, or any statute, ordinance,
judgment, order, decree, regulation or rule of any court or governmental body
affecting or relating to any Fenco Party.
     (d) Required Approvals. Except as otherwise provided in or contemplated by
this Agreement, no consent of, waiver from, application or notice to any party
is required in order for any Fenco Party to execute, deliver and perform this
Agreement or to consummate the transactions contemplated hereby.
     Section 5.2. Consignor represents and warrants to Consignee that:
     (a) Due Organization and Authority. Consignor is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation, and has full corporate power and authority to
own, lease and operate its properties and assets, to carry on its business as
now conducted and as presently proposed to be conducted, and to execute, deliver
and perform its obligations under this Agreement.
     (b) Agreement Authorized; Binding and Enforceable. The execution, delivery
and performance by Consignor of this Agreement have been duly authorized by all
required corporate and stockholder action on the part of Consignor. The
obligations of Consignor under Agreement are valid, legal and binding
obligations of Consignor, enforceable against it in accordance with its terms,
except as such enforceability may be subject to or limited by
March 1, 2011
 6 
[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, reorganization, moratorium, receivership and similar
laws affecting creditors’ rights generally and general principles of equity.
     (c) Conflict. Neither the execution and delivery by Consignor of this
Agreement, nor the performance of any other obligation of Consignor under this
Agreement will violate, conflict with, result in the breach of, constitute a
default under the governing documents of Consignor, any material contract by
which Consignor is bound, or any statute, ordinance, judgment, order, decree,
regulation or rule of any court or governmental body affecting or relating to
Consignor.
     (d) Required Approvals. Except as otherwise provided in or contemplated by
this Agreement, no consent of, waiver from, application or notice to any party
is required in order for Consignor to execute, deliver and perform this
Agreement or to consummate the transactions contemplated hereby.
ARTICLE VI
GUARANTY
     Section 6.1. Guaranty. FOR VALUE RECEIVED, and in order to induce Consignor
enter into this Agreement and to grant, extend financial accommodations to
Consignor, Holdings (the “Guarantor”) unconditionally and irrevocably guarantees
to Consignor and its successors and assigns the complete and punctual payment
when due (whether at the stated maturity or earlier by acceleration or
otherwise) of all Liabilities (as defined in the next sentence) at any time
owing by Consignee to Consignor hereunder. “Liabilities” as used herein means
all indebtedness, obligations, liabilities and other amounts due, of whatever
nature, of Consignee to Consignor, whether now existing or hereafter incurred,
whether created directly or acquired by Consignor by assignment or otherwise,
whether matured or unmatured, whether absolute or contingent, whether
characterized as principal, premium, interest, additional interest, fees,
expenses or otherwise and whether Consignor is bound alone or with any others or
as principal or as surety.
ARTICLE VII
MISCELLANEOUS
     Section 7.1. Notices. All notices and other communications required or
permitted to be given hereunder shall, unless otherwise specifically provided
for herein, be in writing and shall be sufficiently given if mailed by certified
mail (return receipt requested), sent by a recognized overnight courier such as
FedEx or UPS, or delivered personally, to:

  (i)   if the Consignor, at:
Motorcar Parts of America, Inc.
2929 California Street
Torrance, CA 90503
Attention: Kevin Daly, Chief Accounting Officer
Telephone: (310) 972-5102
Telecopier: (310) 224-4649

March 1, 2011
 7 
[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



      With a copy (which shall not constitute notice) to:

Motorcar Parts of America, Inc.
2929 California Street
Torrance, CA 90503
Attention: Michael Umansky, General Counsel
Telephone: (310) 972-4015
Telecopier: (310) 943-1630

          and

  (ii)   if to Consignee, at

Rakfo Logistics Inc.
1100 Caledonia Road
Toronto, Ontario, M6A 2W5
Attention: Jack Shuster
Telephone: (416) 787-1723
Telecopier: (416) 787-7621

or to such other addresses as either party may, from time to time, designate to
the other by written notice hereunder. Unless otherwise specifically provided
herein, any such notice or other communication shall be deemed to be given
(i) five (5) days from the date of mailing if mailed, (ii) on the date of
written receipt confirmation if sent by overnight courier and (iii) on the date
of receipt if delivered personally.
     Section 7.2. Assignment. This Agreement shall be binding upon the parties
hereto, their respective successors and permitted assigns. Neither party may
assign this Agreement and/or any of its rights and/or obligations hereunder
without the prior written consent of the other party, and any such attempted
assignment shall be void.
     Section 7.3. Advertising or Publicity. Neither party shall use the name of
the other party in any advertising or publicity without securing written consent
of the other party, except for advertising or publicity materials applied to
such party by the other party in the ordinary course of business.
     Section 7.4. Modification Amendment, Supplement or Waiver. No modification
of, amendment of, supplement to or waiver of this Agreement or any of its
provisions shall be binding upon the parties hereto unless made in writing and
duly signed by both parties. A failure or delay of either party to this
Agreement to enforce, at any time, any of the provisions of this Agreement, to
exercise any option which is herein provided or to require at any time
performance of any of the provisions hereof shall in no way be construed to be a
waiver of such provision of this Agreement.
March 1, 2011
 8 
[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



     Section 7.5. Severability, Headings. The provisions of this Agreement are
severable. If any paragraph or provision hereof shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such paragraph or provision, or part thereof,
in such jurisdiction and shall not in any manner affect such paragraph or
provision in any other jurisdiction. Each of the covenants, terms and conditions
contained in this Agreement is independent, and noncompliance by either party
with any of them shall not excuse noncompliance by either party with any other
covenant, term or condition. The headings used in this Agreement are for
convenience of reference only and shall not for any purpose be deemed a part of
this Agreement.
     Section 7.6. Governing Law; Jurisdiction. The validity of this Agreement,
the construction and enforcement of its terms and the interpretation of the
rights and duties of the parties hereto shall be governed by and construed in
accordance with the substantive laws of the State of New York, without regard to
the provisions thereof relating to conflict of laws.
     Section 7.7. Entire Agreement. This Agreement represents the entire and
integrated agreement between the parties hereto and supersedes all prior
negotiations, representations or agreements, either written or oral. More
specifically, this Agreement supersedes any prior agreements between Consignee
and Consignor for the consignment of the Consigned Goods.
     Section 7.8. Attorney’s Fees. Consignee agrees that Consignee shall be
liable to Consignor for any reasonable attorneys’ fees and charges incurred by
Consignor to recover possession of the Consigned Goods or any proceeds received
from the sale thereof or insurance proceeds therefrom, or to recover any other
property or sums due Consignor provided Consignor is the prevailing party.
Consignee shall be entitled to its reasonable attorneys fees and expenses if the
prevailing party. Consignee will be responsible for, and promptly pay, any and
all expenses relating to such Consigned Goods, including all expenses of
handling, storage, selling, insurance and all taxes, assessments and
governmental charges, with respect to the Consigned Goods. In any action between
the parties, the parties mutually waive trial by jury and consent to the
exclusive jurisdiction of the Courts of the State of New York, County of New
York.
     Section 7.9. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.
     Section 7.10. Trademarks, etc. Consignee expressly acknowledges, certifies
and agrees that, Consignor owns, and shall continue to own, all right, title and
interest in and to the name, trademarks and other intellectual property of
Consignor. At no time shall Consignee acquire any right, title or interest of
any nature whatsoever in or to Consignor’s name, trademarks, or intellectual
property by virtue of use thereof, except the right to use the same in the
manner expressly provided herein. Consignee shall not use Consignor’s name,
trademarks or intellectual property in any way which might materially prejudice
distinctiveness or the validity or goodwill of Consignor therein. Any such
limited right of use granted by Consignor to Consignee will automatically
terminate upon the earlier of (a) the stated expiration of such grant of limited
use or (b) the expiration or termination of this Agreement.
March 1, 2011
 9 
[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



     Section 7.11 Indemnity. Consignee agrees to indemnify and hold harmless
Consignor and any and all of its subsidiaries and affiliates, and any and all of
their managers, members, partners, officers, shareholders, directors, employees,
agents and representatives of and from any and all liability, damages, injury,
claims, suits, proceedings, obligations, remedies, penalties, costs and expenses
(including reasonable attorneys’ fees and disbursements) which Consignor or any
of the same may suffer as a result of any claims, demands, actions, costs or
judgments against it (collectively “Claims”) arising out of (a) breach or
default by Consignee of any term of this Agreement, (b) any misrepresentations
in the sale of the Consigned Goods made by Consignee, or (c) the unauthorized
use of Consignor’s name, intellectual property, trademarks or logos in
advertising or sales by Consignee. Consignor shall as a condition of this
indemnity give prompt notice of Claims. Consignee will cooperate reasonably in
Consignor’s defense of any action, proceeding or litigation against Consignor
arising out of or in connection with the above indemnification by Consignee. In
any such action, Consignor shall utilize counsel of its choice to the consent of
Consignee which will not be unreasonably withheld.
     Section 7.12 Further Assurances. Each of Consignor and Consignee shall use
its reasonable best efforts to take, or cause to be taken, all actions, and to
do, or cause to be done and cooperate with any third parties to do, all things
necessary, proper or advisable (subject to applicable laws) to carry out the
terms of this Agreement.
     Section 7.13 Currency. All dollar amounts referenced in this Agreement are
to U.S. dollars. In the event that the proceeds from the sale of any Consigned
Goods are paid in any currency other than U.S. dollars, the payments to
Consignor hereunder shall be paid in U.S. dollars based on the applicable
foreign exchange rate in effect for the Business Day immediately preceding the
day on which such payment is due, as published in The Wall Street Journal.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
March 1, 2011
 10 
[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
duly executed by its duly authorized officer as of the date first written above.

            Motorcar Parts of America, Inc.
      By:   /s/ Selwyn Joffe         Name:   Selwyn Joffe        Title:  
Chairman, President & CEO        Fenwick Automotive Products Limited
      By:   /s/ Jack Shuster         Name:   Jack Shuster        Title:  
President        FAPL Holdings Inc.
      By:   /s/ Jack Shuster         Name:   Jack Shuster        Title:  
President        Rafko Logistics Inc.
      By:   /s/ Jack Shuster         Name:   Jack Shuster        Title:  
President     

March 1, 2011
[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

11